Citation Nr: 1610053	
Decision Date: 03/14/16    Archive Date: 03/22/16

DOCKET NO.  13-13 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Evaluation of mood disorder, not otherwise specified (NOS) currently rated as 50 percent disabling prior to May 26, 2013, and as 100 percent thereafter.

2.  Whether new and material evidence has been submitted to reopen the claim for service connection for a low back disability.

3.  Whether new and material evidence has been submitted to reopen the claim for service connection for a neck disability.

4.  Whether new and material evidence has been submitted to reopen the claim for service connection for sleep problems.

5.  Entitlement to service connection for a low back disability.

6.  Entitlement to service connection for a neck disability.

7.  Entitlement to service connection for hypersomnolence.

8.  Entitlement to service connection for a skin condition of the right thigh.

9.  Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Douglas Sullivan, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION

The veteran had active service from August 1986 to June 1988 and from February 2003 to March 2003.

This matter came before the Board of Veterans' Appeals (Board) on appeal from decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In December 2015 the Veteran testified at a videoconference hearing in front of the undersigned Veteran's Law Judge.  A transcript of the hearing has been associated with the claim file.  

During the hearing, it was requested that the record be held open an additional 30 days to allow for the Veteran to obtain a medical opinion in support of the appeal.  A letter was submitted later that month requesting an additional 15 days due to an inability to schedule an appointment with the doctor within the allotted time.  Although the Board did not respond to that request, it appears that the attorney specifically indicated in a February 2016 letter that they would be unable to obtain the evidence in question and asked for the Board to consider remanding to obtain a VA examination.  The Board concludes that the December 2015 request to hold the record open has essentially been rescinded and the Board may proceed with a review of the issues on appeal.

The Board notes that in a June 2014, the RO granted the maximum disability rating of 100 percent for mood disorder effective May 26, 2013.  Therefore, the Board will focus on the appeal period prior to May 26, 2013 to determine if a disability rating in excess of 50 percent for mood disorder is warranted.  

The Board notes that entitlement to TDIU was denied by the RO in a June 2014 rating decision on the basis that he did not meet the schedular requirement for TDIU.  The record is clear that the Veteran has been unemployed during the appeal period.  Furthermore, it is clear from the record that the Veteran has consistently argued that his service connected disabilities, to include mood disorder, prevent him from securing gainful employment.  Mindful of the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Board finds that the issue of entitlement to TDIU has been raised by the record and is part of the present appeal.

The Board notes that service connection for sleep apnea, claimed as sleep disorder was denied in a June 2007 rating decision on the basis that a sleep apnea had not been diagnosed.  In July 2010, the Veteran submitted a new claim for several issues including sleep problems, sleep apnea and hyper somnolence.  A properly diagnosed disease or injury cannot be considered the same factual basis as a distinctly diagnosed disease or injury.  Therefore, claims based upon distinctly and properly diagnosed diseases or injuries cannot be considered the same claim.  See Ephraim v. Brown, 82 F.3d 399 (Fed.Cir.1996).  Boggs v. Peake, 520 F.3d 1330 (2008).  The Veteran had been denied service connection for sleep apnea; he now claims he has been diagnosed with hypersomnolence.  This constitutes a new claim for hypersomnolence and is not part of the request to reopen the claim for service connection for sleep apnea.  Accordingly, the Board has listed the issues separately on the title page of the decision and will consider the issues separately.

The issues of service connection for a neck disability, a low back disability, and hypersomnolence; whether new and material evidence has been submitted to reopen the claim for service connection for sleep disorders; and entitlement to an increased disability for mood disorder rating in excess of 50 percent prior to May 26, 2013 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for a neck disability, a back disability and sleep apnea was denied by the RO in a decision of June 2007.  The Veteran was informed of the decision and he did not appeal.

2.  The evidence submitted since the RO's June 2007 decision is relevant and probative of the issues of service connection for a neck disability, a back disability and sleep apnea.

3.  At the December 2015 videoconference hearing, the Veteran withdrew the claim for service connection for a skin disability of the right thigh.  


CONCLUSIONS OF LAW

1.  The June 2007 decision, which denied service connection for a neck disability and a back disability, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2014).

2.  The evidence received since the June 2007 decision, which denied service connection for a neck disability, is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5103A, 5107, 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).

3.  The evidence received since the June 2007 decision, which denied service connection a back disability, is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5103A, 5107, 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).

4.  The criteria for withdrawal of the appeal for entitlement to service connection for a skin disability of the right thigh by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Withdrawal of skin disability

At the December 2015 hearing, prior to the promulgation of a decision in the appeal, the Veteran informed VA that he wished to withdraw his appeal for service connection for a skin disability of the right thigh.  

Because the Veteran clearly expressed a desire to withdraw the claim the Board finds that the claim for service connection for a skin disability of the right thigh no longer remains on appeal.  See generally 38 C.F.R. § 20.204 (2014).  

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105  (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his authorized representative. 38 C.F.R. § 20.204 . In the present case, the appellant withdrew his appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals for entitlement to service connection for a skin disability of the right thigh and it is dismissed.

VCAA

The Veteran's Claims Assistance Act of 2000 (VCAA), is applicable to all claims filed on or after the date of enactment, November 9, 2000, or filed before the date of enactment and not yet final as of that date.  The law eliminates the concept of a well-grounded claim, and redefines the obligations of the VA with respect to the duty to assist claimants in the development of their claims.  First, the VA has a duty to notify the veteran and representative, if represented, of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002).  VA must also inform the claimant which evidence VA will seek to provide and which evidence the claimant is to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  Second, the VA has a duty to assist the veteran in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A (West 2002).  In the instant case, the veteran's claim is being reopened.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.  

Legal Criteria and Analysis

Service connection for a back disability and a neck disability was denied in a June 2007 rating decision on the following bases: (1) with regards to the back, there was a showing of a back injury in service and post service back disability, but no nexus to service; and, (2) as to the neck, there was evidence of complaints of pain in service, but no nexus to service.  The Veteran did not appeal the decision and it became final.

At the time of the decision, the record included service medical records  showing the noted injuries to the back in service, and the complaints of neck pain.  Also of record was a March 2007 VA examination showing diagnoses of a back and neck disability, and no diagnosis of sleep apnea.  The Board notes that the March 2007 VA examiner did not provide a nexus opinion with regards to the neck and back disability.

Submitted since the RO's June 2007 decision are numerous private medical treatment records, lay statements, and additional VA outpatient treatment records.  A June 2010 letter from J. Iturralde, the Veteran's platoon leader during his active service in 2003, states that he witnessed the Veteran having issues with his back and neck related to an injury to the right shoulder while serving in Iraq.  

The RO's June 2007 decision is final based upon the evidence then of record.  A prior final decision will be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  If the Board determines that the evidence is new and material, the case is reopened and evaluated in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  In making this determination, the Board must look at all of the evidence submitted since the time that the claim was finally disallowed on any basis, not only since the time the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273 (1996).  In the present case, this means that the Board must look at all the evidence submitted since the June 2007 decision.

The Board notes that the applicable regulation requires that new and material evidence is evidence which has not been previously submitted to agency decision makers which relates to an unestablished fact necessary to substantiate the claim, which is neither cumulative nor redundant, and which by itself or in connection with evidence previously assembled, must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Board has made a careful review of the record.  The Board notes that at the time of the prior denial, there was evidence of a back and neck disability, but no nexus to service.  Since that determination, service connection for a shoulder disability has been granted and the Veteran has introduced evidence that the neck and back problems may be related to the shoulder disability.  This evidence is relevant and probative to the issue at hand.  The evidence clearly cures the evidentiary defect that existed at the time of the prior decision.  See 38 C.F.R. § 3.156.  Based upon the reason for the prior denial, the additional evidence is new and material and the claim is reopened. 


ORDER

The application to reopen the claim for service connection for a back disability is granted.

The application to reopen the claim for service connection for a neck disability is granted.

REMAND

After a review of the evidence of record, the Board finds that additional development is needed prior to deciding the claims of service connection for a neck back disability, and hypersomnolence; the request to reopen the claim for service connection for sleep apnea; and the claim for an increased disability rating for mood disorder.

As above, the Board has reopened the claims for service connection for a back and neck disability.  In March 2005, the Veteran was afforded a VA examination at which time he was diagnosed with cervical strain and spondylolitic changes at L5.  However, despite there being evidence of treatment for back injuries and pain in service, as well as evidence of treatment for neck strain in service, no medical etiology opinion was provided at the time.  Moreover, the Veteran has now argued that his neck and back disability are aggravated by his now service connected shoulder disability.  Given the above, the Board finds that a new VA examination with etiology opinions is needed prior to deciding the claims.

With regards to the request to reopen the claim for service connection for sleep apnea, at the December 2015 videoconference hearing the Veteran's attorney stated that the Veteran had been diagnosed with sleep apnea and hypersomnolence by the Piedmont Sleep Disorder Center in May 2010.  A review of the claim file has not turned up these records.  The claim for service connection for sleep apnea was previously denied in June 2007 on the basis that there was no diagnosis.  Therefore, the aforementioned records are relevant to the claim and efforts to obtain the records should be made.

With regards to the mood disorder, the record contains an August 2010 letter from the Veteran's private psychiatrist, Dr. M.C.H, wherein he states that the Veteran underwent a psychiatric examination.  No other records from Dr. M.C.H. are on file.  While the August 2010 letter provides a list of some symptoms the Veteran is currently experiencing, it does not contained any of the detailed findings or any of the Veteran's reports as to symptomatology of his mood disorder.  Moreover, it is unclear as to whether the Veteran was treated by Dr. M.C.H. any other time aside from the August 2010 examination.  Therefore, the Board finds that there may be outstanding relevant records to be obtained.

Finally, the Veteran has argued that he has sleep problems which were either incurred in or aggravated by service, or are caused by or aggravated by the service connected mood disorder.  The Board notes that a VA examination will not be ordered unless a previously denied claim has been reopened.  However, as noted in the introduction section of this decision, the Board has found that the claim for service connection for hypersomnolence is a separate claim from the request to reopen the previously denied claim of service connection for sleep apnea.  Therefore, a VA examination may be requested as it pertains to that claim.  Upon consideration of the evidence, the Board finds that if a diagnosis of sleep apnea is shown in the records requested as part of this remand so as to support reopening the previously denied claim, a VA opinion as to the etiology of the identified sleep disorder is needed prior to deciding the claim.

The claim for TDIU is inextricably intertwined with the issues being remanded herein and the Board will defer action of that issue until the requested development has been completed.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should contact the Veteran and request that he provide the dates of treatment for his sleep disorder at the Piedmont Sleep Disorder Center, and psychiatric treatment by Dr. Michael C. Hilton, together with their address.  The Veteran should be asked to provide a release of information form for any identified period of treatment.  After the appropriate release of information form has been obtained from the Veteran, the AOJ should request all outstanding records identified.  All efforts to obtain the records should be clearly documented in the claim file.

2. Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any neck and low back disability.  The claims folder must be made available to the examiner, and the examiner must review the entire claims file in conjunction with the examination. 

After reviewing the file, obtaining a complete history from the Veteran, and conducting a physical examination and all necessary diagnostic testing, the examiner should render an opinion as to whether it is at least as likely as not that (i.e., a probability of 50 percent or greater) the Veteran has a neck and back disability that has been caused or aggravated by active military service.  In rendering the opinions requested the examiner should consider all of the lay statements of record to include the Veteran's.  As to the neck, the examiner should consider the assessment of cervical strain in service in September 2003.  

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner should provide a complete rationale for any opinion provided.

3. After the development in (1) above has been completed and only if a diagnosis of hypersomnolence is noted in the records obtained, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any sleep disorder found.  The claims folder must be made available to the examiner, and the examiner must review the entire claims file in conjunction with the examination. 

After reviewing the file, obtaining a complete history from the Veteran, and conducting a physical examination and all necessary diagnostic testing, the examiner should render an opinion as to whether it is at least as likely as not that (i.e., a probability of 50 percent or greater) the Veteran has a sleep disorder that has been caused or aggravated by active military service or his service connected mood disorder.  In rendering the opinion requested the examiner should consider all of the lay statements of record to include the Veteran's.  The examiner should state whether there is a sleep disorder which is separate and distinct form the diagnosed mood disorder or whether any identified sleep problems are part and parcel of the mood disorder.  Moreover, the examiner should discuss the September 2010 VA medical addendum stating that the Veteran's insomnia may be related to the mood disorder.   

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner should provide a complete rationale for any opinion provided.

4. Perform any additional development deemed necessary. 

5. When the requested development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  All issues on appeal should be readjudicated to include entitlement to TDIU.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


